On Petition for Rehearing
PER CURIAM:
The petition for rehearing is denied.
Our opinion in this case and in Writz v. Local Unions Nos. 545, 545-A, 545-B, and 545-C, International Union of Operating Engineers, decided September 13, 1966, 366 F.2d 435, point out the means available to the Secretary to prevent these cases from becoming moot and the means to expedite their disposition, *445as the Congress intended, so that the rights of individual union members may be suitably protected without unnecessary delay. Thus, if unavoidable or excusable delay prolongs the determination of a suit brought under 29 U.S.C. § 481 to set aside an election, and it appears that another election may be held and new officers installed, before the suit may be determined, the Secretary must make prompt and timely application to the district court to stay such election. This is what the Secretary did in Writz v. Local Unions Nos. 545, et al.
The district courts should give these matters prompt attention and preferential treatment. In addition, this court stands ready to do whatever may be necessary to expedite the consideration of any such matter which may be ripe for its attention.